778 N.W.2d 252 (2010)
Dawn Marie MARSHALL, Personal Representative of the Estate of John E. Ohs, Deceased, Plaintiff-Appellant,
v.
SOUTHGATE APARTMENTS, LLC, Defendant-Appellee.
Docket No. 140103. COA No. 291480.
Supreme Court of Michigan.
February 26, 2010.

Order
On order of the Court, the application for leave to appeal the September 10, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.